ORDER
Pursuant to Sixth Cicuit I.O.P. 35(c), a majority of the Judges of the Court in regular active service have voted to grant the request of a member of the Court for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:
“The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.”
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
It is further ORDERED that the parties simultaneously file supplemental briefs not later than Monday, March 24, 2003.
The Clerk will schedule this case for oral argument as directed by the Court.